Citation Nr: 0615841	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for hiatal hernia 
with gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling.   

2.  Entitlement to a compensable evaluation for hemorrhoids.  

3.  Entitlement to service connection for memory loss. 

4.  Entitlement to service connection for aching joints. 

5.  Entitlement to service connection for left wrist 
disorder. 

6.  Entitlement to service connection for sleep walking.

7.  Entitlement to service connection for uncontrollable, 
continuous shaking of 
hands and arms.  

8.  Entitlement to service connection for hyperhidrosis, 
claimed as profuse 
sweating. 
9.  Entitlement to service connection for left shoulder 
disorder. 

10.  Entitlement to service connection for right wrist 
disorder with cystic mass. 

11.  Entitlement to service connection for diarrhea. 

12.  Entitlement to service connection for contact 
dermatitis/recurrent urticaria. 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from July 1989 to February 
1996, to include service in Southeast Asia from May 1991 to 
July 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision in September 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Waco, Texas.  The veteran cancelled his hearing request in 
writing dated in August 2004.  


FINDINGS OF FACT

1.  The veteran's subjective complaints of hiatal hernia with 
GERD were heartburn, reflux, and inability to eat certain 
foods; objective findings did not show dysphagia, 
hematemesis, melena, substernal, he is not experiencing 
weight loss, and is not anemic.

2.  Competent medical evidence demonstrates no current 
hemorrhoids appreciated on examination and no clinical 
findings of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.

3.  Competent medical evidence does not show that the veteran 
has memory loss, aching joints, left wrist disorder, or sleep 
walking or an undiagnosed chronic disability, manifested to a 
degree of 10 percent for a period of six months, by objective 
evidence of any signs or symptoms.

4.  Clinical evidence demonstrates that the veteran's shaking 
of the hands and arms, profuse sweating, left shoulder pain, 
and right wrist pain are due to diagnosed illnesses.

5.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence demonstrates that 
his diarrhea is attributable to his active service.

6.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence demonstrates that 
his contact dermatitis/recurrent urticaria is attributable to 
his active service. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for hiatal 
hernia with GERD were not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2005).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's hemorrhoids were not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §  
4.114 and Code 7336 (2005).

3.  Memory loss, uncontrollable, continuous shaking of hands 
and arms, aching joints, left wrist disorder, and sleep 
walking were not incurred in or aggravated by active service, 
or due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 
(2005).


4.  The veteran's complaints of hands and arms shaking was 
attributed to medically diagnosed condition of essential 
tremor, which disability was not manifested during the 
veteran's active duty service and is otherwise unrelated to 
such service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).

5.  The veteran's complaints of profuse sweating was 
attributed to medically diagnosed condition of hyperhidrosis, 
which disability was not manifested during the veteran's 
active duty service and is otherwise unrelated to such 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (2005).

6.  The veteran's complaints of left shoulder disorder was 
attributed to medically diagnosed condition of rotator cuff 
syndrome, which disability was not manifested during the 
veteran's active duty service and is otherwise unrelated to 
such service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).

7.  The veteran's complaints of right wrist disorder with 
cystic mass was attributed to medically diagnosed condition 
of ganglion, right wrist, which disability was not manifested 
during the veteran's active duty service and is otherwise 
unrelated to such service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).

8.  Resolving doubt in the veteran's favor, diarrhea began 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

9.  Resolving doubt in the veteran's favor, contact 
dermatitis began during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, VA fully notified the veteran of what is 
required to substantiate his service connection claim for 
tinnitus in a November 2002 letter, prior to the initial 
agency determination.  In the letter, VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was requested 
to submit any evidence in his possession.  In addition, the 
veteran was informed of the above regulations in the November 
2003 statement of the case (SOC), a September 2004 letter, 
and subsequent supplemental statement of the case (SSOC).  
The letters, SOC, and SSOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case, and the basis for 
denial.  No other evidence was identified or submitted by the 
veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  As such, the duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the letter dated in November 2002 did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
increased rating claims and service connection claims, except 
for diarrhea and contact dermatitis/recurrent urticaria, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  In 
addition, as the Board is only granting service connection 
for diarrhea and contact dermatitis/recurrent urticaria, not 
provide notice on disabilities rating or effective date is 
not ripe.  The veteran may challenge the initial disability 
rating and effective date assigned by the RO in the rating 
determination following this decision.  Finally, the veteran 
has not otherwise asserted prejudice involving failure to 
notice of a disability rating or effective date claim.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, DD Form 
214, VA medical records, VA examination reports dated in 2003 
and 2004, and statements from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in the 
issue on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Increased Evaluation Claims

In his increased evaluation claims, the veteran essentially 
asserted that his hiatal hernia with GERD and hemorrhoids 
have worsened.  Disability ratings are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule), found in 38 C.F.R. Part 4.  
For all service-connected disabilities on appeal, the veteran 
is asserting an increase disability rating for an existing 
service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West Supp. 2005).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Hiatal Hernia with GERD

The RO granted service connection for hiatal hernia with GERD 
in a June 1996, and assigned a 10 percent disability rating 
under Diagnostic Code 7346.  Under Diagnostic Code 7346, a 60 
percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation of less severity.

The veteran contends that his hiatal hernia with GERD had 
worsened.  He stated that it affects him on a daily basis and 
that he could not eat certain foods.  

An April 2003 VA digestive examination report noted 
nondistended and notender abdomen on clinical evaluation.  No 
inguinal or ventral hernia was noted on examination.  H. 
pylori was negative and barium enema was reported as normal.   
The diagnosis was GERD.  VA medical records dated in May 2003 
noted subjective complaints of GERD with heartburn.  It was 
noted that he was prescribed Ranitidine for his GERD, which 
was changed to Rabeprazole.  

An October 2004 VA Hiatal hernia examination report noted no 
clinical findings of dysphagia, pyrosis, epigastric or other 
pain, nor hematemsis, melna, nausaea, or vomiting.  In 
addition, no anemia or weight loss was noted.  The diagnosis 
was GERD with small sliding hiatal hernia.  

The Board notes the veteran's argument that his hiatal hernia 
GERD is symptomatic, however, clinical evidence failed to 
demonstrate a basis for an increased evaluation under 
Diagnostic Code 7346.  The clinical evidence shows that the 
veteran complains of heartburn and difficulty eating certain 
foods with his GERD, but does not have dysphagia, 
hematemesis, melena, substernal, arm, or shoulder pain.  
Further, the medical evidence does not show weight loss or 
anemia.  There are no medical findings to support the 
conclusion that his hiatal hernia with GERD is productive of 
considerable impairment of health.  Thus, the Board finds 
that the medical evidence does not support the criteria for 
an increased evaluation for 30 percent under Diagnostic Code 
7346.  As for other diagnostic codes, there is no evidence of 
inguinal hernia to warrant an evaluation under Diagnostic 
Code 7338, or severe symptoms with removal of gall bladder 
under Diagnostic Code 7318.

As the preponderance of the evidence is against an increased 
rating for Hiatal hernia with GERD, the appeal is denied.  

Hemorrhoids

In a June 1996 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a noncompensable 
evaluation under Diagnostic Code 7336.  Under 38 C.F.R. § 
4.114, Diagnostic Code 7336 (hemorrhoids), a noncompensable 
rating is warranted with either mild or moderate hemorrhoids, 
external or internal.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, warrant a 10 percent rating.  
Hemorrhoids with persistent bleeding and secondary anemia or 
with fissures warrant a 20 percent rating.

Upon review, VA examinations in January 2003 and October 2004 
noted subjective complaints of bleeding per rectum on toilet 
wipes and burning around anal region once a month since 1992.  
Clinical evaluation on both examinations revealed no 
hemorrhoids seen.  There was also no bleeding or thrombosis 
of hemorrhoids.  Sphincter control was good and there was no 
fecal leakage or involuntary bowel movements.  

The Board acknowledges the veteran's statements and testimony 
that he has active hemorrhoids; however, current examinations 
show no findings to warrant an increased rating.  Therefore, 
the objective evidence does not demonstrate a basis to 
warrant a compensable rating under Code 7336.  As for other 
diagnostic codes, there is no medical evidence demonstrating 
any prolapse of the rectum to warrant a rating under Code 
7334. 

As the preponderance of the evidence is against an increased 
rating for hemorrhoids, the appeal is denied.  

Extraschedular

The Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  The impact of his hiatal hernia with GERD and 
hemorrhoids on employability is adequately addressed in his 
current rating.  38 C.F.R. § 3.321 (2005).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As noted earlier, once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Memory Loss, Aching Joints, Left Wrist Disorder, and Sleep 
Walking 

Service medical records do not show complaints, treatment, or 
a diagnosis of memory loss, aching joints, left wrist 
problems, or sleep walking.  The veteran does not contend 
that he experienced these problems during active service.  
His contention is that he began having memory loss, aching 
joints, left wrist pain, and sleep walking following his 
return from serving in Southeast Asia.

For memory loss and sleep walking, VA examinations for Mental 
Disorder dated in April 2003 and October 2004 noted the 
veteran's complaints of memory problems and sleep walking.  
Objective findings indicate all memory function was in the 
average to high average range on both examinations.  The 
October 2004 examination additionally noted that Wechler-3 
test showed no memory deficiency and that no memory problems 
were detectable on examination.  In addition, no signs or 
symptoms of sleep walking were noted on evaluation.  The 
April 2003 examiner diagnosed the veteran as having an 
anxiety disorder, while the October 2004 examiner found no 
disability.  Regardless, there are no signs or symptoms of 
memory loss or sleep walking on clinical evaluation. 

For aching joints and left wrist disorder, VA examination in 
April 2003 failed to indicate any clinical findings of joint 
or left wrist problems, despite subjective complaints from 
the veteran.  The diagnosis was left wrist pain, with no 
signs or symptoms of aching joints were noted on examination.   
In addition, VA examination in October 2004 again found no 
signs or symptoms of aching joints or left wrist problems.  
In fact, the examiner specifically indicated that no left 
wrist problems were noted on examination.  

The Board finds the above medical examinations to be 
competent medical evidence as the findings were based on 
examination of the veteran and review of his claims file.  
For these reasons, the Board finds that the competent, 
probative medical evidence shows the veteran does not have a 
memory loss, aching joints, left wrist disorder, or sleep 
walking or an undiagnosed chronic disability, manifested to a 
degree of 10 percent for a period of six months, by objective 
evidence of any signs or symptoms.  Accordingly, the Board 
concludes that memory loss, aching joints, left wrist 
disorder, and sleep walking was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).

Shaking of Hands and Arms, Profuse Sweating, Left Shoulder 
Disorder, Right Wrist Disorder with Cystic Mass

Service medical records revealed no complaints of or 
treatment for shaking of the hands and arms, profuse 
sweating, left shoulder problems, right wrist problems with 
cystic mass.  Post-service medical records show that the 
veteran first complained of these symptoms in his August 2002 
application for service connection.  In statements, the 
veteran asserted that he first noticed his uncontrollable 
shaking in his hands in 1995 and his profuse sweating in 
1999.  

An April 2003 VA neurological examination noted clinical 
findings revealed finest tremors in the outstretched hands 
bilaterally.  The diagnosis was essential tremors.  VA 
treatment records from May 2003 through June 2003 also show a 
diagnosis of tremors.  An October 2004 VA neurological did 
not find shaking of the hands on examination.  

At an April 2003 VA examination, the veteran complained of 
excessive sweating throughout the day, along with fatigue, 
since his exposure to nerve gas during service in Southeast 
Asia.  Following examination, the veteran was diagnosed as 
having hyperhidrosis.  

An April 2003 VA joints examination noted complaints of 
aching and stiffness in his left shoulder.  Examination 
revealed painful range of motion with hyper abduction from 70 
to 110 degrees.  The diagnosis was left shoulder impingement 
syndrome, minimal.  This diagnosis was also noted in VA 
treatment records from May 2003.  An October 2004 VA 
examination showed complaints of pain on heavy and repetitive 
use, and difficulty lifting heavy objects.  Examination 
revealed tenderness on top of the left shoulder and "empty 
can" sign positive.  The diagnosis was rotator cuff syndrome 
of the left shoulder.  

An October 2004 VA examination revealed pain and stiffness in 
the right wrist with recurrent ganglion.  The veteran 
indicated that the ganglion recurs three times a year.  The 
problem was alleviated by applying hard pressure to disperse 
ganglion.  On examination, no ganglion found and no 
tenderness point.  The diagnosis was status post recurrent 
ganglion, right wrist.    

As there was no complaints of, or treatment for, essential 
tremors or hyperhidrosis, left shoulder problems, or right 
wrist problems during service, and no post-service medical 
treatment until many years following service, direct service 
connection for such disabilities on the basis that they were 
first manifested in service is not warranted.

The veteran is also asserting, alternatively, that he has 
developed these symptoms following his service in the 
Southwest Asia Theatre of operations during the Persian Gulf 
War.  Again, service records demonstrate that the veteran 
served in the Southwest Asia Theatre of operations during the 
Persian Gulf War.  Therefore, the issue to resolve is whether 
the veteran's claimed symptoms are due to an undiagnosed 
illness or otherwise related to service.

The medical evidence showed that the veteran was first 
diagnosed with essential tremors, hyperhidrosis, and a left 
shoulder disorder in 2003.  The veteran was also first 
diagnosed with recurrent ganglion right wrist in 2004, 
although right wrist pain was noted in 2003.  Nevertheless, 
clinical evidence demonstrates that the veteran's shaking of 
the hands and arms, profuse sweating, left shoulder pain, and 
right wrist pain are due to diagnosed illnesses and 
therefore, he is not entitled to compensation as a disability 
due to undiagnosed illness.  38 C.F.R. § 3.317 (2005).  

After reviewing the totality of the relevant evidence, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for memory loss, aching 
joints, left wrist disorder, sleep walking, shaking of hands 
and arms, profuse sweating, left shoulder disorder, and right 
wrist disorder with cystic mass.  

Diarrhea and Contact Dermatitis

The medical evidence demonstrates both treatment for diarrhea 
and contact dermatitis in service and a current diagnosis of 
chronic diarrhea and contact dermatitis/recurrent urticaria.  
Service medical records dated in March 1994 notes irregular 
bowel movement for two months.  Clinical record dated in 
November 1995 indicates that the veteran was treated for a 
number of symptoms, including complaints of multiple episodes 
of watery diarrhea.  

Service medical records also show treatment for rash on 
ankles, stomach, and thighs for 10 days in April 1995.  There 
is also treatment for rash on chest and eyes swollen shut in 
July 1995.  The diagnosis in both treatment reports was 
contact dermatitis.  

VA examinations in April 2003 and October 2004 diagnosed the 
veteran as having chronic diarrhea.  Treatment records dated 
May 2003 through June 2003 further note treatment for chronic 
diarrhea.  

Furthermore, the Board finds the veteran's statements dated 
in December 2002, his notice of disagreement, and substantive 
appeal that his chronic diarrhea continued from active 
service are credible and consistent with the above medical 
findings.  

For the contact dermatitis/recurrent urticaria, the veteran 
complains of continual rashes since service.  VA treatment 
records dated in May 2004 noted that the veteran had a rash 
in his antecubital fossae that resolved without treatment.  
VA examination of the skin dated in October 2004 provided an 
etiological opinion as to whether the veteran's current rash 
problems are related to service.  The examiner opined that it 
is as likely as not that his recurrent episodes of skin 
condition is related to the skin condition he had during 
active service.   The final diagnosis was recurrent 
urticaria.

The Board finds the October 2004 examiner's opinion to be 
competent medical evidence as it clear that the examiner 
extensively reviewed the veteran's claims folder and the 
opinions expressed were supported by the record.

Based upon the above information and giving the benefit of 
the doubt to the veteran, the Board finds that the veteran's 
chronic diarrhea and contact dermatitis/recurrent urticaria 
began in active military service, was chronic following 
active military service, and was otherwise related to active 
military service.  


ORDER

Entitlement to an increased evaluation for hiatal hernia with 
GERD is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied. 

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for aching joints is 
denied.

Entitlement to service connection for left wrist disorder is 
denied.

Entitlement to service connection for sleep walking is 
denied.

Entitlement to service connection for uncontrollable, 
continuous shaking of hands and arms is denied.

Entitlement to service connection for hyperhidrosis, claimed 
as profuse sweating is denied. 

Entitlement to service connection for left shoulder disorder 
is denied.

Entitlement to service connection for right wrist disorder 
with cystic mass is denied. 

Entitlement to service connection for diarrhea is granted.

Entitlement to service connection for contact 
dermatitis/recurrent urticaria is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


